March lo, 2000



The Honorable Frank Madla                       Opinion No. JC-0190
Chair
Intergovernmental  Relations Committee          Re: Whether funds allocated by section 1701.157 of
Texas State Senate                              the Occupations Code to local law enforcement
P.O. Box 12068                                  agencies for continuing education of local law
Austin, Texas 787 11                            enforcement officers may be diverted to the general
                                                fund of a county or municipality  (RQ-0125-K)


Dear Senator Madla:

         You have requested our opinion as to whether funds allocated to law enforcement agencies
by section 1701.157 of the Occupations Code, for continuing education of local law enforcement
officers, may be diverted to the general fund of a county or municipality. For the reasons set forth
below, we conclude that they may not be so diverted.

        Chapter 1701 of the Occupations Code provides for the Commission on Law Enforcement
Officer Standards and Education. Section 1701.156 thereofestablishes “the law enforcement officer
standards and education fund account.    in the general revenue fund [ofthe State Treasury].” TEX.
Oct. CODE ANN. 5 1701.156 (Vernon 2000). Section 1701.157 provides, in relevant part:

                    (a) Not later than March 1 of each calendar year, the comptroller
               shall allocate money deposited during the preceding calendar year in
               the general revenue fund to the credit of the law enforcement officer
               standards and education fund account for expenses related to the
               continuing education of persons licensed under this chapter as
               follows:

                        (1) 20 percent of the money is allocated to all local law
                enforcement agencies in this state in equal shares; and

                        (2) 80 percent of the money is allocated to all local law
                enforcement agencies in this state in a share representing a fixed
                amount for each position in the agency, as of January 1 of the
                preceding calendar year, that is reserved to a person who:

                            (A)   is licensed under this chapter;
The Honorable Frank Madla - Page 2               (X-0190)




                           (B) works as a peace officer on the average of at least 32
                hours a week; and

                             (C) is compensated by a political subdivision of this
                state at least at the minimum wage and is entitled to all employee
                benefits offered to a peace officer by the political subdivision.




                     (c) The head of a law enforcement agency shall maintain a
                complete and detailed written record ofmoney received and spent by
                the agency under this section. Money received under this section is
                subject to audit by the comptroller.    Money spent under this section
                is subject to audit by the state auditor.

                     (d) A local law enforcement agency shall use money received
                under Subsection (a) only as necessary to ensure the continuing
                education of persons licensed under this chapter or to provide
                necessary training, as determined by the agency head, to full-time
                fully paid law enforcement support personnel in the agency.

                    (e) A local law enforcement agency may not use money received
                under Subsection (a) to replace funds that are provided to the agency
                by the county or municipality having jurisdiction over the agency on
                a recurring basis for training law enforcement officers and support
                personnel.

Id. $ 170 1.157. You ask whether the above described funds may be transferred to the genera1 fund
of a county or municipality.

        Subsection (a) of section 1701.157 declares that the money is allocated to local “law
enforcement agencies.” Id. 9 1701.157(a). Subsection (d) makes clear that the funds at issue may
be used by a law enforcement agency “only as necessary” for the “continuing education” of licensees
or for “necessary training” for a law enforcement agency’s “support personnel.” Id. 5 1701.157(d)
(emphasis added). Subsection(e) provides that the funds may not even be used to replace training
funds furnished by the city or county. Id. 5 1701.157(e). Furthermore, subsection(c), in requiring
“the head of a law enforcement agency” to maintain a “detailed written record” of receipts and
expenditures, and in permitting the audit of these moneys by state officials, suggests that the local
governmental body has little budgetary or supervisory control over these funds whatsoever.        Id.
$ 1701.157(c). In fact, a 1997 amendment to section 1701.157’s statutory predecessor deletes the
previous requirement that counties and municipalities conduct their own audit of these funds. See
Act of May 23, 1997,75th Leg., R.S., ch. 915, 1997 Tex. Gen. Laws 2901,2902 (codified as an
amendment to former TEX. GOV’T CODE ANN. 5 415.0845); see also SENATE COMM. ON
The Honorable Frank Madla - Page 3              (K-0190)




INTERGOVERNMENTALKELATIONS,BILLANALYSIS,T~~.
                                          Comm. SubstituteS.B.                  187,75thLeg.,R.S.
(1997).

         Such language leaves no room for construction. When the language of a statute is neither
ambiguous nor unreasonable nor unconstitutional, the courts look to the language itself to determine
the legislature’s intent. Exparfe Evans, 964 S.W.2d 643,646 (Tex. Crim. App. 1998) (en bane).
See also Jones v. Del Andersen & Assoc., 539 S.W.2d 348 (Tex. 1976). Since the language of
section 1701,157 vests control of the funds in local law enforcement agencies and permits the use
of the funds only for “continuing education” and “necessary training,” it follows that the funds may
not be diverted to the general fund of a county or municipality.
The Honorable Frank Madla - Page 4             (JC-0190)




                                      SUMMARY

                        Funds allocated by section 1701.157 oftheOccupationsCode
               to local law enforcement agencies for continuing education of local
               law enforcement officers may not be diverted to the general fund of
               a county or municipality.




                                            JOHN     CORNYN
                                            Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General - Opinion Committee